IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JAMES HAMMONDS,                            : No. 32 WM 2016
                                           :
                  Petitioner               :
                                           :
                                           :
           v.                              :
                                           :
                                           :
KARA N. TEMPLETON, DIRECTOR                :
BUREAU OF DRIVER LICENSING,                :
                                           :
                  Respondent               :


                                      ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Application for Extraordinary Relief is

DENIED.